Citation Nr: 0817034	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for removal of epidural 
inclusion cyst on back, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for chest pains 
secondary to costochondritis and myocardial infarction, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle aches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims for service 
connection for removal of epidural inclusion cyst on back 
claimed as due to an undiagnosed illness; chest pains 
secondary to costochondritis and myocardial infarction 
claimed as due to an undiagnosed illness; shortness of breath 
claimed as due to an undiagnosed illness; migraine headaches 
as due to an undiagnosed illness; muscle aches as due to an 
undiagnosed illness; and fatigue as due to an undiagnosed 
illness.

In an April 2006 rating decision, the veteran was granted 
service connection for a cognitive disorder, not otherwise 
specified as due to an undiagnosed illness with symptomatic 
manifestations of attention, memory and sleep impairments and 
assigned a 30 percent evaluation effective November 19, 2002.

The issue of entitlement to service connection for fatigue, 
to include as due to an undiagnosed illness, will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.   The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The veteran has been diagnosed with epidural cysts which 
were not present in service and have not been related by 
competent medical evidence to service.

3.  The veteran has been diagnosed with acute coronary 
syndrome which was not present in service and has not been 
related competent medical evidence to service.

4.  The competent medical evidence does not relate shortness 
of breath to an undiagnosed illness as a result of the 
veteran's service in the Southwest Asia theater during the 
Persian Gulf War, or otherwise associate shortness of breath 
with his military service.

5.  The veteran has been diagnosed with migraine headaches 
which were not present in service and have not been related 
to service.

6.  The competent medical evidence does not relate muscle 
aches to an undiagnosed illness as a result of the veteran's 
service in the Southwest Asia theater during the Persian Gulf 
War, or otherwise associate muscle aches with military 
service.


CONCLUSIONS OF LAW

1.  Epidural cysts were not incurred in or aggravated by 
service.  38 U.S.C.A. U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5107 (West 2002 & Supp. 2007 ); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2007).

2.  Chest pains were not incurred in or aggravated by 
service, nor may they be presumed to have been so incurred. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (West 2002 & 
Supp. 2007).

3.  Migraines were not incurred in or aggravated by service, 
nor may they be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (West 2002 & Supp. 
2007).

4.  Shortness of breath was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (West 2002 & Supp. 
2007).

5.  Muscle Aches were not incurred in or aggravated by 
service, nor may they be presumed to have been so incurred. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (West 2002 & Supp. 
2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the appellant in January 2003, December 
2003 and March 2006.  The January 2003 letter fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims, specifically including presumptive conditions, and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).   

In this case, the veteran was provided with VA examinations 
and related tests in December 2003 and January 2004.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Decatur, Atlanta VA Medical Center 
(VAMC) and private medical records were obtained from the 
Dekalb Medical Center, Dr. S.W.S., Dr. J.W.T. (Retina 
Specialists of Georgia); Dr. C.T.B.; and South Center for 
Endocrinology.  The veteran requested records be obtained on 
his behalf from the Atlantic Dermatology in Wilmington, N.C.; 
however, the office replied that they had no records on file.  
The appellant was afforded VA medical examinations in 
December 2003 and January 2004.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claims

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2007).  
Alternatively, service connection also may be established 
under § 3.303(b) by demonstrating continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b) (2007).

VA shall pay benefits to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317 
(2007).

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders, provided that such disability 
became manifest during active service or not later than 
December 31, 2011 and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2007).  
However, if signs or symptoms are medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of Operations in support of Operation Desert Storm.  The 
veteran asserts his claimed disabilities are due to exposure 
to nerve agents, including sarin gas, and/or to another 
undiagnosed illness.  A July 1997 letter to the veteran in 
the claims file states that the veteran's unit was present at 
or near Khamisiyah, Iraq in March 1991 when weapons 
containing low levels of the nerve agents sarin and 
cyclosarin may have been released into the air.   

With respect to the veteran's claim that his disabilities 
could be due to his exposure to sarin gas in service, the 
Secretary of Veterans Affairs, under the relevant statutory 
authorities, has determined that there is no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to, 
among other agents, sarin agents.  See 66 Fed. Reg. 35,702-10 
(July 6, 2001), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

This determination was made subsequent to studies overseen by 
the National Academy of Sciences and the Department of 
Defense.  Id.  Specific findings regarding sarin indicate 
that the low level of exposure from Khamiyisah were 
insufficient to trigger acute symptoms in any known service 
member in the area and that no long term side effects could 
be identified from longitudinal study of the effected 
population at Khamiyisah and from other populations exposed 
to sarin agents.  Accordingly, there is no competent evidence 
of record to show that any current disability has a 
relationship to the inservice exposure to sarin agents.

Although written statements from the veteran have been taken 
into consideration in this case regarding his symptoms since 
his exposure to sarin gas, without medical training, the 
veteran is not qualified to render a medical opinion 
regarding the etiology of a disability, including the 
disabilities at issue.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran's contentions are explained as to each claimed 
condition below.  In general, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, lay persons 
are not competent to opine as to medical etiology or to 
render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu, 2 Vet. App. at 494.  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, 2 Vet. App. 
at 494.  

1.  Epidural Inclusion Cyst

The veteran is claiming service connection for recurrent 
epidermal inclusion cysts as due to an undiagnosed illness.

Although the veteran has requisite service in the Southwest 
Asia Theater of operations, his skin condition has been 
diagnosed as epidural inclusion cysts.  As such, service 
connection pursuant to 38 C.F.R. § 3.317 is not warranted.  
See Nuemann, 14 Vet. App. 22-23.  When a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a another basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994)

The veteran's service medical records did not reveal 
complaints of skin infections or other abnormalities although 
the Board notes the veteran signed a waiver declining to 
submit to a military separation examination.  According to VA 
treatment records dated in November 2002, the veteran 
complained of recurrent cyst-like structures on his mid-
thorax and back.  He indicated that the cyst had been removed 
by a private physician but kept coming back.  The veteran 
sought treatment again in  March 2003 and had a cyst excised 
in April 2003 at the Atlanta VAMC.  It was labeled an 
epidural inclusion cyst.

During a December 2003 VA examination, the veteran told the 
examiner that he had "knots" removed from his back and told 
him that they were cysts.  The examiner wrote the veteran had 
been evaluated for Helicobacter pylori as a suspected 
condition but that studies were negative for that specific 
organism (the veteran's private treatment records from Dr. 
C.T.B. confirm this).  The examiner noted two linear parallel 
scars measuring two cm. in length and about 3 mm apart.  He 
noted that they were non-tender residual scars from where 
sebaceous cysts had been excised.

The VA examiner concluded that there was no recurrence of the 
cysts.  He stated that inspection of the veteran's body 
surface failed to reveal any evidence of papules, pustules, 
cysts, inflammation or excoriations.  In other words, he 
stated, there were no dermatological abnormalities noted at 
this time.

Nor is there any evidence of continuity of symptomatology.  
There is no competent medical evidence of record supporting 
the veteran's claim for service connection.  In his March 
2005 Notice of Disagreement, he stated that he has lumps on 
his head as well as on his back and inside his jaw.  He 
argued that the scar on his back is evidence of recurrence of 
the cysts.  However, attempts to obtain private medical 
evidence documenting treatment for the cysts revealed the 
treating physician the veteran identified had no record of 
treating him.

There is no evidence of recurring cysts other than the 
veteran's statements before or after the November 2002 
through April 2003 VA dermatology records.  This gap in 
evidence constitutes negative evidence that tends to weigh 
against the veteran's claim that he had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998);  aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  See also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
No examining physician of record has stated that the 
veteran's history of cysts is in any way related to his 
military service.

Without competent medical evidence of a currently diagnosed 
condition, medical nexus evidence or continuity of 
symptomatology, service connection is not warranted.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Chest Pains Secondary to Costochondritis and Myocardial 
Infarction 

The veteran was diagnosed with acute coronary syndrome in 
April 2006; therefore his chest symptoms are considered 
symptoms medically attributed to a diagnosed (rather than 
undiagnosed) illness and he is not entitled to a presumptive 
service connection pursuant to 38 C.F.R. § 3.317; however, 
the record will be reviewed to determine whether service 
connection can be established on a another basis.  See 
Combee, 34 F.3d at 1043-1044.

Service medical records are negative for any diagnosis or 
complaint of heart disease.  The first records of treatment 
are more than nine years after his discharge from service.  
The records show the veteran was diagnosed with a myocardial 
infarction in January 2001 when a valve would not allow blood 
flow.  A simultaneous medical exam found hypertension, left 
ventricular hypertrophy, apical systolic murmur, mild mitral 
regurgitation and very mild transpid regurgitation.  Private 
treatment records from Dr. C.L.B. from July 2001 to November 
2002 note treatment for a burning chest, shortness or breath, 
choci vs. GERD, chronic heartburn, and possible cardiac 
murmur.

When evaluated by VA examination in December 2003 the veteran 
was given an EKG.  He was diagnosed with antecrophal 
myocardial infarction by EKG criteria.  A January 2004 VA 
neuropsychological examination and chest X-ray associated 
with the VA examinations revealed a normal sized heart and no 
evidence of congestive heart failure.  The diagnosis was 
atherosclerotic heart disease with antero congenital 
myocardial infarction, an ischemia by infarction in the 
neuropsychological report and noted in the current EKG.

Private medical reports dated January through April 2006 from 
the DeKalb Medical Center (Dr. S.S.) show that the veteran 
was diagnosed with acute coronary syndrome.  Medical reports 
indicate a history of severe right precordial chest pain 
three to four years prior the January 2006 diagnosis where he 
was followed by Dr. S.S. but did not continue to follow-up 
with her.  Symptoms associated with the acute coronary 
syndrome were reported as shortness of breath and chest pain.  
Cardiac catheterization revealed 30-40 percent mid segment 
LAD stenosis with essentially normal right coronary artery 
and circumflex vessel.  Normal left ventricular function by 
left ventriculogram with no evidence of mitral insufficiency 
was also noted.  The veteran was discharged and ordered to 
follow-up with his primary care physician and an 
endocrinologist.

Although the veteran is currently diagnosed with a heart 
condition, there is no competent medical evidence of record 
that links this condition to his military service.  Moreover, 
since the first evidence of a condition is nearly nine years 
after service and he did not show any signs or symptoms heart 
problems in-service he is not entitled to service connection 
on a presumptive basis under 38 C.F.R. § 3.309 (2007).

The preponderance of the evidence is against the veteran's 
claim for service connection for chest pains and therefore 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (2002); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

3.  Migraines

The veteran complained to a December 2003 VA examiner that he 
is most bothered by headaches which last several hours and 
during which he sees little dots in front of his eyes.  He 
described the headaches as frontal and net necessarily 
associated with nausea or vomiting.   He reported that on 
occasion he my have some scotomata in the visual fields and 
that he finds that exposure to light is troublesome.  He 
seeks a quiet dark room to ease the pain.

The veteran's headaches are not considered undiagnosed 
illnesses because the headaches were diagnosed as migraines 
on the December 2003 VA exam.  Again, service connection is 
not warranted if a chronic disability can be attributed to 
any known clinical diagnosis, such as migraines.  See § 38 
C.F.R. § 3.317(a)(1) (2007).  

The Board has also considered the veteran's migraines on a 
direct service connection basis and notes that there were no 
complaints of headaches or other migraine symptoms in the 
veteran's service medical records.  Nor is there a medical 
nexus opinion that links the veteran's currently diagnosed 
migraines to his military service.  Accordingly, there is no 
basis upon which to grant direct service connection.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the service connected claims 
denied above, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

4.  Shortness of Breath

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability. Without a pathology to 
which the symptoms of reduced lung function can be 
attributed, there is no basis to find a lung disorder for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability and in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds no 
proof of a present lung disability.  While the service 
medical records show that the veteran was treated for viral 
respiratory syndrome in service in January 1995, the service 
medical records further show that this disorder resolved.  
There is not separation examination on record as the veteran 
waived his right to a separation examination; however, there 
is no competent evidence of a current lung disorder which 
causes reduced lung function and which is related to disease 
or injury in service.  

The Board acknowledges that signs or symptoms involving the 
respiratory system may indicate manifestations of an 
undiagnosed illness attributable to participation in the 
Persian Gulf War.  38 C.F.R. § 3.317(b)(8).  However, to the 
extent the veteran complains of shortness of breath, the 
medical evidence of record associates such symptoms with the 
veteran's diagnosed heart and chest ailments.

On VA examination in December 2003, the examiner found no 
cough or expiration, no tachypnea or hypernea.  On palpation, 
a normal tactile fremitus was noted.  On percussion, the 
lungs were resonant. On auscultation, breath sounds were 
vesicular without rales or rhonchi.  No pulmonary pathology 
was found.  

In January 2006, private treatment notes show the veteran did 
report severe shortness of breath at the DeKalb Medical 
Center.  However, he was later diagnosed with acute coronary 
syndrome and the shortness of breath was considered to be a 
symptom of that diagnosis.  

Without competent evidence of a currently diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (holding that service connection 
requires a showing of current disability); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past).

As previously stated, although the veteran is competent to 
testify as to his symptoms, the veteran's assertions 
regarding the etiology of his current symptoms and his 
Persian Gulf service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu, 2 Vet. App. at 494-5.  The veteran 
has not submitted any medical evidence which supports his 
contentions.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.

5.  Muscle Aches

The veteran claims service connection for muscle aches.  The 
Board acknowledges that signs or symptoms involving the 
respiratory system may indicate manifestations of an 
undiagnosed illness attributable to participation in the 
Persian Gulf War.  38 C.F.R. § 3.317(b)(8).  However, the 
record contains no objective evidence perceptible to an 
examining physician of the signs or symptoms indicative of a 
qualifying chronic disability.  See 38 C.F.R. § 
3.317(a)(1)and (a)(3).  While the veteran is competent to 
report his symptoms, Buchanan v. Nicholson, 451 F.3d 1331 
(2006), in order to establish service connection under 38 
C.F.R. § 3.317, there must be objective indications of a 
qualifying chronic disability.  38 C.F.R. § 3.317(a)(1).  

In this case the veteran was afforded a VA examination in 
December 2003 during which he complained of generalized aches 
and pains.  He stated that his whole body bothers him 
sometimes and that he feels sore and tired.  He sleeps two or 
three hours at a time.  

Following physical examination, the examiner specifically 
stated "myalgia not found."  Nor did he otherwise find that 
the veteran was in fact experiencing muscle aches.  Because 
muscle aches have not been documented on examinations or 
testing, the Board finds that the evidence of record does not 
reflect objective evidence of muscle aches. Absent objective 
evidence of current symptoms of muscle aches, the veteran's 
claim is denied due to an undiagnosed illness pursuant to 38 
C.F.R. § 3.317.

With regard to direct service connection, muscle aches do not 
in and of themselves constitute a disability. Without a 
pathology to which the symptoms of muscle aches can be 
attributed, there is no basis to find a disorder for which 
service connection may be granted.  See Sanchez-Benitez, 13 
Vet. App. at 285; Brammer, 3 Vet. App. at 225.  The Board 
finds no proof of a present disability.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for epidural inclusion cysts, to include 
as due to an undiagnosed illness, is denied.

Service connection for chest pains, to include as due to an 
undiagnosed illness, is denied.

Service connection for migraines, to include as due to an 
undiagnosed illness, is denied.

Service connection for shortness of breath, to include as due 
to an undiagnosed illness, is denied.

Service connection for muscle aches, to include as due to an 
undiagnosed illness, is denied.


REMAND

To give the veteran every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development of the remaining issue on appeal is necessary. 

The veteran has claimed fatigue as due to an undiagnosed 
illness.  The veteran reports increasing symptoms since his 
return from the Persian Gulf of forgetfulness, decreased 
concentration and attention with sleep disturbances and some 
increased irritability.

The veteran's January 2004 VA Neuropsychological examination 
results showed the veteran has a cognitive disorder affecting 
attention processes and motor speed.  Memory impairment was 
noted and the veteran's attention and vigilance was described 
as borderline impaired to low average.  Motor speed and 
coordination were noted as low average to borderline.  The 
examiner stated there was evidence of attention problems 
across tests, e.g., copying errors for complex figure and 
repetition errors on the word learning memory test.  The 
examiner concluded that the veteran's memory problems are 
likely related to his attention problems.  He stated that 
exposure to sarin and cyclosarin and preventive medicine 
medications may be causative in his findings.



As stated above, the veteran has been service-connected for a 
cognitive disorder, not otherwise specified as due to an 
undiagnosed illness with symptomatic manifestations of 
attention, memory and sleep impairments and assigned a 30 
percent evaluation effective November 19, 2002.  

The Board finds further VA examination and opinion is 
required to clarify whether the veteran's claimed fatigue 
represents signs and symptoms of, or a manifestation of, an 
undiagnosed illness or a chronic multisymptom illness, or 
whether it is attributable to a known clinical diagnosis, 
such as the veteran's diagnosed non-service-connected heart 
disease.

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims file should be 
referred to the physician who performed 
the January 2004 VA Neuropsychological 
Examination for further review. (If that 
physician is not available, the 
veteran's claims file should be referred 
to another appropriate physician for 
review.)  The physician is requested to 
review all pertinent records associated 
with the claims file, including service 
medical records, and following this 
review offer comments and an opinion as 
to the nature and etiology of any 
fatigue that may be present.  In doing 
so the examiner is requested to comment 
as to the following: 

a)	whether the veteran's symptomatology 
of fatigue, to the extent it exists, 
is part and parcel of the veteran's 
service-connected cognitive disorder 
due to an undiagnosed illness; 


	 [Continued on next 
page]

b)	 represents signs and symptoms of, or 
a manifestation of, a separate 
undiagnosed illness or a chronic 
multisymptom illness; or; 

c)	 whether it is attributable to a 
known clinical diagnosis, such as the 
veteran's diagnosed heart disease.  

If the symptomatology is attributable to 
a know clinical diagnosis, the examiner 
should also provide an opinion as to 
whether it is as least as likely as not 
that the veteran's fatigue is related to 
the veteran's service. A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.  The claims file must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has been 
completed, the case should be readjudicated 
by the RO on the basis of the additional 
evidence. If the benefit sought is not 
granted, the veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


